Citation Nr: 1518084	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  11-02 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon


THE ISSUES

1.  Entitlement to a higher initial disability rating in excess of 10 percent for right chronic Achilles tendonitis.

2.  Entitlement to an effective date earlier than September 28, 2009 for the award of service connection for right chronic Achilles tendonitis.

3.  Whether new and material evidence has been received to reopen service connection for a cervical spine disability.

4.  Entitlement to service connection for a cervical spine disability.

5.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), bipolar disorder, and depression.

6.  Entitlement to service connection for migraine headaches.

7.  Entitlement to service connection for radiculopathy.

8.  Entitlement to service connection for thoracic outlet syndrome.

9.  Entitlement to service connection for burns.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from August 1979 to January 1985.

This matter came before the Board of Veterans' Appeals (Board) on appeal from December 2008 and February 2010 rating decisions of the ROs in Seattle, Washington, and Portland, Oregon, respectively.   

The Veteran testified from Portland, Oregon, at a November 2014 Board videoconference hearing before the undersigned Veterans Law Judge, who was seated in Washington, D.C.  The hearing transcript has been associated with the record.  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.

Regarding the November 2014 Board videoconference hearing, when conducting a hearing a Veterans Law Judge must suggest that a claimant submit evidence on any issue material to substantiating a claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010); 
38 C.F.R. § 3.103 (2014).  The Veterans Law Judge also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  Bryant, 23 Vet. App. at 497.  Here, during the Board videoconference hearing, the Veterans Law Judge specifically noted the issues on appeal, sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate the claim, and specifically asked for evidence that might be used to substantiate the Veteran's claims.  The Veteran was informed that nexus opinions establishing that the conditions for which he was seeking service connection are related to an in-service disease or injury were needed to substantiate the claims; therefore, the Veterans Law Judge substantially complied with the requirements of 38 C.F.R. § 3.103 and Bryant at 496-97.

The Veteran has appealed from the initial rating assigned for the service-connected right chronic Achilles tendonitis.  In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans' Claims (Court) addressed a similar appeal and directed that such appeal of the initial rating assigned following a grant of service connection was specifically not a claim for an increased disability rating.  

At the November 2014 Board videoconference hearing, the Veteran was granted a 60 day extension to obtain and submit additional evidence, including medical opinions.  On January 5, 2015, the Veteran submitted to the Board a motion for an additional evidence submission extension.  The motion explained that the Veteran 

had been unable to attend a scheduled medical appointment and was in the process of rescheduling.  The Board granted an additional 90 day extension from the date the Veteran requested the extension.  Subsequently, in April 2015, at the end of the 90 day extension period, the Veteran submitted a statement indicating that he was unable to reschedule the previously missed appointment during the 90 day extension window.  The Veteran did not request an additional extension, but merely asked that the Board take the scheduling difficulties into account when deciding the instant matter.  As such, the instant matter is ripe for decision.

In June 2012, VA issued a formal finding on the unavailability of a number of the Veteran's service treatment records.  As the missing records are unavailable through no fault of the Veteran, the Board is cognizant of its heightened duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

The issues of a higher initial disability rating in excess of 10 percent for right chronic Achilles tendonitis, and service connection for cervical spine, radiculopathy, migraine headache, thoracic outlet syndrome, and acquired psychiatric disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the November 2014 Board videoconference hearing, prior to the promulgation of a decision in the present appeal, the Veteran withdrew the substantive appeal on the issue of entitlement to service connection for burns.

2.  The Veteran had active service from August 1979 to January 1985.

3.  VA first received a claim for service connection for right chronic Achilles tendonitis on January 25, 2002; no claim, either formal or informal, for service connection for right chronic Achilles tendonitis was reasonably raised prior to that date.

4.  A February 2003 RO rating decision denied service connection for right chronic Achilles tendonitis, finding no current diagnosis of right chronic Achilles tendonitis.  The Veteran did not file a timely notice of disagreement (NOD) following the February 2003 rating decision and no new and material evidence was received during the one year appeal period following the decision.

5.  The February 2003 rating decision reflects that the RO had before it and considered the Veteran's available service treatment records when rendering its decision.

6.  No new claim for service connection for right chronic Achilles tendonitis, either formal or informal, was received by VA until September 28, 2009.

7.  A February 2003 RO rating decision denied service connection for a cervical spine disability, finding that the evidence of record did not show that a currently diagnosed cervical spine disability was related to service.  The Veteran did not file a timely NOD following the February 2003 rating decision and no new and material evidence was received during the one year appeal period following the decision.

8.  The new evidence received since the February 2003 rating decision relates to an unestablished fact of an in-service neck injury that is necessary to substantiate the claim for service connection for a cervical spine disability.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of a substantive appeal have been met regarding the claim for service connection for burns.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for an effective date prior to September 28, 2009 for the award of service connection for right chronic Achilles tendonitis have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.156(c), 3.159, 3.326(a), 3.400 (2014).

3.  The February 2003 rating decision denying service connection for a cervical spine disability became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. 
§§ 20.302, 20.1103 (2014).

4.  Evidence received since the February 2003 rating decision is new and material to reopen service connection for a cervical spine disability.  38 U.S.C.A. § 5108 
(West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal of Service Connection for Burns

The Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A veteran may withdraw a substantive appeal by telling the Board of the decision to withdraw either in writing or on the record at a Board personal hearing.  38 C.F.R. § 20.204.  

In this case, at the November 2014 Board videoconference hearing, prior to the promulgation of a decision in the present appeal, the Veteran informed the Board on the record that he wished to withdraw the issue of service connection for burns.  As the Veteran has withdrawn the appeal regarding this issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue of entitlement to service connection for burns, and it must be dismissed.


Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  As the instant decision dismisses the issue of service connection for burns, reopens and remands the issue of service connection for a cervical spine disability, and remands the remaining service connection and initial rating issues, no further discussion of VA's duties to notify and assist is necessary as to these issues.

As the issue of an effective date earlier than September 28, 2009 for the award of service connection for right chronic Achilles tendonitis arises from the Veteran's disagreement with the effective date following the grant of service connection, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that regarding the downstream element of initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, 38 U.S.C. § 5103(a) notice is no longer required); 38 C.F.R. 
§ 3.159(b)(3) (no VCAA notice required because of filing of NOD).

Regarding the duty to assist in this case, VA has secured or attempted to secure the relevant documentation.  While VA has not yet obtained outstanding Social Security Administration (SSA) documentation, such records are not necessary to determine whether an earlier effective date is warranted.  As will be explained below, the law, and not the facts, is dispositive of the effective date in this case; therefore, the duty to assist imposed by the VCAA is not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  The issue of entitlement to an effective date earlier than September 28, 2009 for the award of service connection for right chronic Achilles tendonitis has been adequately developed.  38 U.S.C.A. §§ 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Earlier Effective Date for Service Connection for Right Chronic Achilles Tendonitis

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a) ; 38 C.F.R. § 3.400.  The proper effective date for new and material evidence, other than service treatment records received after a final disallowance, is the date of receipt of the claim to reopen or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400(q)(2), 3.400(r). 

The Veteran had active service from August 1979 to January 1985.  On January 25, 2002, VA received a Veteran's Application for Compensation and/or Pension (VA Form 21-526) in which the Veteran, in pertinent part, sought service connection for right chronic Achilles tendonitis.  In the claim, the Veteran noted that he had not previously filed a claim with VA.  This statement is consistent with the record.  A subsequent February 2003 RO rating decision denied service connection for right chronic Achilles tendonitis, finding no current diagnosis of right chronic Achilles tendonitis.  The Veteran did not file a timely NOD following the February 2003 rating decision and no new and material evidence was received during the one year appeal period following that decision.  As such, the February 2003 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014).

The Veteran has not advanced CUE in the February 2003 RO rating decision which denied service connection for right chronic Achilles tendonitis.  As such, the Board need not consider whether an earlier effective date for service connection for right chronic Achilles tendonitis is warranted on the basis of CUE.

No new claim to reopen service connection for right chronic Achilles tendonitis, either formal or informal, was received by VA until September 28, 2009.  Subsequent to the receipt of this claim, in a February 2010 rating decision, the RO granted service connection for right chronic Achilles tendonitis and assigned an effective date of September 28, 2009, the date of receipt of the claim to reopen.  As the claim upon which service connection was granted had not been filed within one year of service separation, there was a prior final rating decision denial of service connection, and the Veteran's next claim to reopen was received by VA on September 28, 2009, this is the earliest effective date available under 38 C.F.R. §§ 3.400(q)(2), 3.400(r). 

At the November 2014 Board videoconference hearing, the Veteran and his representative agreed that the February 2003 rating decision became final; however, they argued that, under 38 C.F.R. § 3.156(c)(3), an earlier effective date was warranted as the RO based its decision, in part, on newly added service department records.  

For the reasons discussed below, and notwithstanding the contention, the Board does not find that any new service department records relevant to the issue of service connection for right chronic Achilles tendonitis were considered at the time of the February 2010 rating decision granting service connection.  Further, the Board notes that the transcript from the November 2014 Board videoconference hearing reflects that the Veteran's representative used the term "clear and unmistakable error" when discussing the supposed missing service department records; however, the transcript reflects that the Veteran's representative was actually making a 3.156(c)(3) argument for an earlier effective date, and not an actual CUE argument. 

The February 2003 rating decision specifically notes that the RO reviewed service treatment records for the period from October 1982 through November 1984, which, as discussed above, are the only service treatment records available.  In its decision, the RO addressed the fact that a diagnosis of right chronic Achilles tendonitis is found within these records; however, the RO denied service connection on the basis that the Veteran did not then have a current diagnosis of right chronic Achilles tendonitis. 

In a February 2010 RO rating decision, the RO reopened and granted service connection for right chronic Achilles tendonitis on the basis of a December 2009 VA examination report in which the VA examiner diagnosed the Veteran with right chronic Achilles tendonitis and opined that the disability was related to the treatment for right Achilles tendonitis in service.  There is no indication from the record that the rating decision and/or the VA examiner's opinion was based upon any newly associated service department records which were not before the RO at the time of the February 2003 rating decision to trigger a reconsideration under 38 C.F.R. § 3.156(c).  

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  In this case, the evidence, both lay and medical, shows that the Veteran separated from active service in January 1985, and no claim was filed for service connection within one year of service separation.  The first claim was filed in January 2002 and subsequently denied in a February 2003 RO rating decision which became final.  No new claim for service connection, either formal or informal, was received by VA until September 28, 2009.  In a subsequent February 2010 rating decision adjudicating the September 28, 2009 claim to reopen, the RO reopened and granted service connection for right chronic Achilles tendonitis and assigned an effective date of September 28, 2009, the date of receipt of the Veteran's claim to reopen.  The February 2010 grant of service connection was not based upon any service department records which were not before the RO at the time of the February 2003 rating decision.  

On these facts, because the earliest effective date legally possible has been assigned under 38 C.F.R. §§ 3.400(q)(2), 3.400(r), and no effective date for the award of service connection earlier than September 28, 2009 (date of receipt of claim to reopen) is assignable, the appeal for an earlier effective date as to the issue of right chronic Achilles tendonitis is without legal merit, and must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  For these reasons, the Board concludes that an effective date prior to September 28, 2009 for the award of service connection for right chronic Achilles tendonitis is not warranted as a matter of law.

Reopening Service Connection for a Cervical Spine Disability

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 
38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Regardless of the RO's determination as to whether new and material evidence had been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus v. Principi, 3 Vet. App. 510, 512 (1992).  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).

A February 2003 RO rating decision denied service connection for a cervical spine disability, finding that the evidence of record did not show that a currently diagnosed cervical spine disability was related to service.  The Veteran did not file a timely NOD following the February 2003 rating decision and no new and material evidence was received during the one year appeal period following the decision.  As such, the February 2003 rating decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.156(a), (b), 20.302, 20.1103.

Since the February 2003 rating decision denying service connection for a cervical spine disability, the Veteran testified at a Board videoconference hearing in November 2014 that, upon exiting a vehicle in service while carrying a M-16 machine gun, the gun's strap became caught on the vehicle, which pulled on the Veteran's neck, causing his neck to become sore.  Such evidence could reasonably substantiate the issue of entitlement to service connection for a cervical spine disability, or at the very least, would warrant remand for a VA spinal examination and opinion as to the relationship of current neck disorder to this in-service event.  For this reason, the Board finds that the additional evidence is new and material to reopen service connection for a cervical spine disability.


ORDER

The appeal for service connection for burns is dismissed.

An effective date prior to September 28, 2009 for the award of service connection for right chronic Achilles tendonitis is denied.

New and material evidence having been received, the appeal to reopen service connection for a cervical spine disability is granted.


REMAND

Outstanding Records

SSA records are relevant to a claim and VA must obtain them where either (1) there is an SSA decision pertaining to a medical condition related to the one for which the veteran is seeking service connection or (2) there are specific allegations "giv[ing] rise to a reasonable belief" that the SSA records may pertain to the claimed disability.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  VA medical records and the Veteran's testimony at the November 2014 Board videoconference hearing indicate that the Veteran is currently receiving SSA benefits for one or more diagnosed mental disabilities along with other physical medical conditions.  Here, the outstanding SSA records are potentially pertinent as any outstanding records appear to be related to one or more issues on appeal.  Accordingly, upon remand, the AOJ should attempt to obtain a copy of any decision granting or denying SSA disability benefits and all supporting medical documentation.

Further, VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 
1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).   On remand the AOJ should attempt to obtain any outstanding VA medical records for the period from October 2013. 

VA Examination Law and Regulation

VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).  In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Further, a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Weggenmann v. Brown, 
5 Vet. App. 281, 284 (1993); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95.  

Increased Rating for Right Chronic Achilles Tendonitis

The Veteran last received a VA joint examination in December 2009.  At the November 2014 Board videoconference hearing, the Veteran testified that the right chronic Achilles tendonitis symptoms had worsened since the December 2009 VA examination.  As such, the Board finds that a remand for a new VA joint examination is warranted.

Service Connection for Cervical Spine, Radiculopathy, and Migraine Headache Disabilities 

The Veteran has not received a VA examination for compensation purposes as to the issue of service connection for a cervical spine disability.  At the November 2014 Board videoconference hearing, the Veteran testified that his neck was injured in service while exiting a vehicle.  Specifically, the strap to the Veteran's M-16 machine gun became caught on the vehicle and it pulled on the Veteran's neck.  Additionally, the Veteran also advanced that the cervical spine disability may be due to the heavy load the Veteran had to carry in service.  The Board finds that a VA examination is necessary to determine whether these incidents may be related to the Veteran's currently diagnosed cervical spine disabilities. 

Further, the Veteran has advanced that the migraine headache and radiculopathy disabilities are the result of the currently diagnosed cervical spine disabilities.  As such, VA opinions are necessary as to whether the disabilities are related.

Service Connection for Thoracic Outlet Syndrome

The Veteran has not received a VA examination for compensation purposes as to the issue of service connection for thoracic outlet syndrome.  At the November 2014 Board videoconference hearing, the Veteran testified that while in a tank in service the hatch fell down and slammed onto the Veteran's ribs.  The Board finds that a VA examination is necessary to help determine whether this in-service event is related to a thoracic outlet syndrome disability. 

Service Connection for an Acquired Psychiatric Disability

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f).

At a July 2009 VA PTSD examination for compensation purposes, the Veteran advanced that PTSD stressors included seeing a service member's head being decapitated and run over during a training exercise, and witnessing a service member's jaw being blown off by an exploding .50 caliber cartage that accidentally discharged.  The VA examiner at the July 2009 VA PTSD examination did not opine as to whether these incidents related to the Veteran's fear of hostile military or terrorist activity.  As such, the Board finds that a remand is necessary to obtain such an opinion.

The evidence of record reflects that the Veteran's currently diagnosed non-PTSD psychiatric disabilities may be related to pain caused by the Veteran's physical disabilities.  In October 2009, the Veteran received a non-PTSD VA mental health examination.  No opinion was rendered as to whether a currently diagnosed psychiatric disability was related to one or more of the Veteran's physical disabilities, service connected or otherwise.  As such, a VA opinion is necessary to determine whether a currently diagnosed non-PTSD psychiatric disability is caused or aggravated by a physical disability.

Accordingly, the issues of a higher initial disability rating in excess of 10 percent for right chronic Achilles tendonitis, and service connection for cervical spine, radiculopathy, migraine headache, thoracic outlet syndrome, and acquired psychiatric disabilities are REMANDED for the following action:

1.  Contact the SSA and request that it provide a copy of any SSA decision, should one exist, awarding or denying disability benefits for the Veteran, copies of all medical records upon which any such SSA disability benefit award was based, and copies of any medical records associated with any subsequent disability determinations by the SSA for the Veteran.  If such records are identified but not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).

2.  Associate with the record any identified VA treatment records pertaining to the treatment of the issues on appeal, not already of record, for the period from October 2013.

3.  Then schedule the Veteran for the appropriate VA examination(s).  The relevant documents in the record should be made available to the examiner(s), who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The examiner(s) should provide the following findings or opinions:

Right Chronic Achilles Tendonitis

The VA examiner should report the extent of the right chronic Achilles tendonitis symptomatology in accordance with VA rating criteria. 

Cervical Spine

Is it at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed cervical spine disability had its onset during a period of active service, including as due to carrying heavy equipment and/or a pulling on the neck while exiting a vehicle?

Radiculopathy

A)  Is it at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed radiculopathy had its onset during a period of active service?

B)  Is it at least as likely as not (50 percent or higher degree of probability) that a currently diagnosed cervical spine disability caused a currently diagnosed radiculopathy disability?

C)  Is it at least as likely as not (50 percent or higher degree of probability) that a currently diagnosed cervical spine disability aggravated (that is, permanently worsened in severity) a currently diagnosed radiculopathy disability?

Migraine Headaches

A)  Is it at least as likely as not (50 percent or higher degree of probability) that a currently diagnosed migraine headache disability had its onset during a period of active service?

B)  Is it at least as likely as not (50 percent or higher degree of probability) that a currently diagnosed cervical spine disability caused a currently diagnosed migraine headache disability?

C)  Is it at least as likely as not (50 percent or higher degree of probability) that a currently diagnosed cervical spine disability aggravated (that is, permanently worsened in severity) a currently diagnosed migraine headache disability?


Thoracic Outlet Syndrome

Is it at least as likely as not (50 percent or higher degree of probability) that a currently diagnosed thoracic outlet syndrome disability had its onset during a period of active service, including as due to a tank hatch slamming down on the Veteran's ribs?

PTSD

Are any of the Veteran's advanced PTSD stressors, including witnessing fellow service members being decapitated and having their jaw blown off, related to the Veteran's fear of hostile military or terrorist activity?  If so, are such stressors both adequate to support a diagnosis of PTSD and related to the Veteran's PTSD symptoms? 

Non-PTSD Psychiatric Disability

A)  Is it at least as likely as not (50 percent or higher degree of probability) that a currently diagnosed physical disability, including the service-connected bilateral Achilles tendonitis, caused any currently diagnosed non-PTSD psychiatric disability?

B)  Is it at least as likely as not (50 percent or higher degree of probability) that a currently diagnosed physical disability aggravated (that is, permanently worsened in severity) any currently diagnosed non-PTSD psychiatric disability?

If it is the examiner's opinion that there is aggravation of a currently diagnosed psychiatric, radiculopathy, and/or migraine headache disability, he or she should identify the baseline level of severity of the disability prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression.

4.  Then readjudicate the remanded issues.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


